Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33-37, 39-46, 49-53  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. App. 2016/0259459) in view of Boissonier et al. (U.S. App. 2012/0150388 hereinafter referred to as “Bois”).
In regard to claim 33, Yang teaches a method for providing a user interface for a vehicle (see Para. 2 vehicle mounted terminal), including: a) detecting vibration signals from a user control action on a surface at a vibration sensor (see Para. 2 and Figs. 10A and 10B indirect vibration sensing through the terminal from a user knocking on surface using accelerometer as vibration sensor in Para. 96); b) processing the vibration signals to determine features of the user control action  (see Fig. 5 vibration sensing and Para. 169-173); and c) triggering a control event based upon the determination of features of the user control action (see Figs. 7A-7E depicting variable examples of assigned actions for knocks).
	Yang is not relied upon to teach a surface is a surface of the vehicle.
	However, Bois teaches a surface is a surface of the vehicle (see Fig. 1, vibration sensor 120 mounted inside steering wheel 140 to detect user vibrations as inputs to execute commands in Para. 18 and 69).
	It would have been obvious to modify the vibration input sensor of Yang to be in the steering wheel of Bois for reliable buttons and safe navigation of menus while operating a vehicle (see Para. 2). 

	In regard to claim 53, Yang teaches a system for providing a user interface for a vehicle  (see Para. 2 vehicle mounted terminal), including: One or more vibration sensors configured to associate with a surface and to detect vibration signals from a user control action on the surface (see Para. 2 and Figs. 10A and 10B indirect vibration sensing through the terminal from a user knocking on surface using accelerometer as vibration sensor in Para. 96); and A processor (see Para. 112 processor) configured to process the vibration signals  (see Fig. 5 vibration sensing and Para. 169-173) to determine features of the user control action and trigger a control event based upon the determination of features of the user control action.
Yang is not relied upon to teach a surface is a surface of the vehicle (see Figs. 7A-7E depicting variable examples of assigned actions for knocks).
	However, Park teaches a surface is a surface of the vehicle (see Para. 96, 99-101 and Para. 175-177 vibration sensor of tap unit can be mounted on any interior or exterior facing surface).
	Yang is not relied upon to teach a surface is a surface of the vehicle.
	However, Bois teaches a surface is a surface of the vehicle (see Fig. 1, vibration sensor 120 mounted inside steering wheel 140 to detect user vibrations as inputs to execute commands in Para. 18 and 69).
	It would have been obvious to modify the vibration input sensor of Yang to be in the steering wheel of Bois for reliable buttons and safe navigation of menus while operating a vehicle (see Para. 2). 
	Regarding claim 34, Yang in view of Bois teaches all the limitations of claim 33 above. Bois further teaches wherein the vehicle surface is not specially modified or configured (see Fig. 1, vibration sensor 120 mounted inside steering wheel 140 to detect user vibrations as inputs to execute commands in Para. 18, 68, and 69).
	It would have been obvious to modify the vibration input sensor of Yang to be in the steering wheel of Bois for reliable buttons and safe navigation of menus while operating a vehicle (see Para. 2). 
Regarding claim 35, Yang in view of Bois teaches all the limitations of claim 33 above. Yang further teaches wherein the user control action is a gesture or direct action on the surface by a user (see Para. 2 and Figs. 10A and 10B indirect vibration sensing through the terminal from a user knocking on surface using accelerometer as vibration sensor in Para. 96).
Regarding claim 36, Yang in view of Bois teaches all the limitations of claim 33 above. Yang further teaches wherein the user control action is interaction with an object that generates a vibration on the surface (see Para. 2 and Figs. 10A and 10B indirect vibration and tap can be a pen or stylus in Para. 166-168).
Regarding claim 37, Yang in view of Bois teaches all the limitations of claim 36 above. Yang further teaches wherein the object is a mechanical user interface object (see Para. 2 and Figs. 10A and 10B indirect vibration and tap can be a pen or stylus in Para. 166-168).
Regarding claim 39, Yang in view of Bois teaches all the limitations of claim 33 above. Yang is not relied upon to teach wherein the control event is a vehicle control event.
However, Bois teaches wherein the control event is a vehicle control event (see Para. 18, 25, 69, controlling navigation console, various menus, volume, traffic information, etc.).
It would have been obvious to modify the vibration input sensor to be in the steering wheel of Bois for reliable buttons and safe navigation of menus while operating a vehicle (see Para. 2). 
Regarding claim 40, Yang in view of Bois teaches all the limitations of claim 33 above. Yang is not relied upon to teach wherein the surface of the vehicle is the interior surface of the vehicle.
However, Bois teaches wherein the surface of the vehicle is the interior surface of the vehicle (see Fig. 1, vibration sensor 120 mounted inside steering wheel 140 to detect user vibrations as inputs to execute commands in Para. 18, 68, and 69).
	It would have been obvious to modify the vibration input sensor of Yang to be in the steering wheel of Bois for reliable buttons and safe navigation of menus while operating a vehicle (see Para. 2). 
Regarding claim 41, Yang in view of Bois teaches all the limitations of claim 33 above. Yang further teaches wherein the features of the user control action includes one or more selected from the set of type, location, intensity, duration, and pattern (see Para. 196-198 threshold reference to compare difference).
Regarding claim 42, Yang in view of Bois teaches all the limitations of claim 33 above. Yang is not relied upon to teach wherein the surface of the vehicle is a surface of a first element of the vehicle and the vibration sensor is embedded on, behind, or inside the first element.
However, Bois teaches wherein the surface of the vehicle is a surface of a first element of the vehicle and the vibration sensor is embedded on, behind, or inside the first element (see Fig. 1, vibration sensor 120 mounted inside steering wheel 140 to detect user vibrations as inputs to execute commands in Para. 18, 68, and 69).
	It would have been obvious to modify the vibration input sensor of Yang to be in the steering wheel of Bois for reliable buttons and safe navigation of menus while operating a vehicle (see Para. 2). 
Regarding claim 43, Yang in view of Bois teaches all the limitations of claim 33 above. Yang in combination with Bois further teaches wherein the surface of the vehicle is a surface of a first element of the vehicle and the vibration sensor is embedded on, behind (see Bois Fig. 1, sensor in steering wheel), or inside a second element connected to the first element such that vibrations are transmissible from the first element to the second element (see Yang Para. 2 and Figs. 10A and 10B indirect vibration sensing through the terminal from a user knocking on surface using accelerometer as vibration sensor in Para. 96).
	It would have been obvious to modify the vibration input sensor of Yang to be in the steering wheel of Bois for reliable buttons and safe navigation of menus while operating a vehicle (see Para. 2). 
Regarding claim 44, Yang in view of Bois teaches all the limitations of claim 33 above. Yang is not relied upon to teach wherein the surface of the vehicle is a surface of a first element of the vehicle, the first element includes a function and wherein the control event controls the function of the first element.
However, Bois teaches wherein the surface of the vehicle is a surface of a first element of the vehicle, the first element includes a function and wherein the control event controls the function of the first element (see Para. 56 cruise control on steering wheel).
	It would have been obvious to modify the vibration input sensor of Yang to be in the steering wheel of Bois for reliable buttons and safe navigation of menus while operating a vehicle (see Para. 2). 
Regarding claim 45, Yang in view of Bois teaches all the limitations of claim 33 above. Yang further teaches further including the step of a user defining the user control action for the control event (see Para. 22 and 247 setting of executing command done by user).
Regarding claim 46, Yang in view of Bois teaches all the limitations of claim 33 above. Bois further teaches wherein the user defines the user control action by performing the user control action on the surface of the vehicle (see Para. 18 and 69 changing volume, navigation etc.).
	It would have been obvious to modify the vibration input sensor of Yang to be in the steering wheel of Bois for reliable buttons and safe navigation of menus while operating a vehicle (see Para. 2). 
Regarding claim 49, Yang in view of Bois teaches all the limitations of claim 33 above. Yang further teaches wherein the vibration sensor is a vibration transducer which uses one method selected from the set of capacitive, piezoelectric, electrostatic, fibre-optic, electromagnetic, visual, carbon, laser, and MEMS (see Para. 213 piezo sensor).
Regarding claim 51, Yang in view of Bois teaches all the limitations of claim 33 above. Bois further teaches wherein the vibration signals are detected from the user control action on the surface of the vehicle at one of a plurality of vibration sensors (see Fig. 1, Items 120).
	It would have been obvious to modify the vibration input sensor of Yang to be in the steering wheel of Bois for reliable buttons and safe navigation of menus while operating a vehicle (see Para. 2). 
Regarding claim 52, Yang in view of Bois teaches all the limitations of claim 33 above. Yang further teaches wherein a set of control events are triggered based upon the determination of features of the user control action (see Figs. 10A-10B depending on where knocking is detected changes the page or photo which requires detecting the knock properly, determining the open application, and executing the appropriate program parameter event).

Claim(s) 47-48, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. App. 2016/0259459) in view of Boissonier et al. (U.S. App. 2012/0150388 hereinafter referred to as “Bois”) in further view of Choi et al. (U.S. App. 2015/0148106).
Regarding claim 47, Yang in view of Bois teaches all the limitations of claim 33 above. Yang and Bois are not relied upon to teach wherein the user defines the user control action by selecting the user control action from a set of user control action options.
However, Choi teaches wherein the user defines the user control action by selecting the user control action from a set of user control action options (see Fig. 10A-10C and 11A-11C, user programmable preset actions customized by the user and Para. 183-184, and 204).
	 It would have been obvious to modify the vibration input sensor of Yang to be in the vehicle of Bois and customized functions of Choi for a customized setting environment by the user (see Para. 183-184).
Regarding claim 48, Yang in view of Bois teaches all the limitations of claim 33 above. Yang and Bois are not relied upon to teach wherein the user defines the control event by selecting the control event from a set of control events.
However, Choi teaches wherein the user defines the control event by selecting the control event from a set of control events  (see Fig. 10A-10C and 11A-11C, user programmable preset actions customized by the user and Para. 183-184, and 204).
	 It would have been obvious to modify the vibration input sensor of Yang to be in the vehicle of Bois and customized functions of Choi for a customized setting environment by the user (see Para. 183-184).
Regarding claim 50, Yang in view of Bois teaches all the limitations of claim 33 above. Yang and Bois are not relied upon to teach further including the step of detecting additional signals from the user control action at one or more other sensors and processing the additional signals to determine features of the user control action; wherein the control event is triggered based additionally on the determination of features of the user control action from the additional signals.
Howeer, Choi teaches further including the step of detecting additional signals from the user control action at one or more other sensors and processing the additional signals to determine features of the user control action; wherein the control event is triggered based additionally on the determination of features of the user control action from the additional signals (see at least Figs. 11A-11C, 16A-16C, user programmable preset actions customized by the user and Para. 183-184, and 204 includes taps, touch gestures combinations ).
	 It would have been obvious to modify the vibration input sensor of Yang to be in the vehicle of Bois and customized functions of Choi for a customized setting environment by the user (see Para. 183-184).

Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2694